Citation Nr: 1529755	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for cervical spine degenerative disc disease with spondylosis.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

REMAND

The Veteran served on active duty from February 1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and August 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Honolulu, Hawaii, Regional Office (RO).

In May 2014, the Veteran requested a videoconference hearing before a member of the Board.  

In August 2014, the Veteran changed his address of record.

In May and June 2015 letters, VA notified the Veteran that he was scheduled for a videoconference hearing before a member of the Board on June 17, 2015.  These letters were not mailed to the Veteran's last known address of record and were returned as undeliverable by the postal service.  Accordingly, the Veteran did not receive the letters and failed to report for the scheduled hearing.  As the Board finds that the Veteran was not properly notified of the hearing, on remand, he is to be scheduled for another videoconference hearing before a member of the Board with notice sent to his current address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via videoconference at his local RO in accordance with the docket number of his appeal.  Notice of the hearing is to be sent to his current mailing address (as reported in August 2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




